Citation Nr: 0639694	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for lumbosacral strain with degenerative joint and disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from March 1976 to June 1980.

Historically, the veteran was granted service connection for 
a low back disorder in April 1981 and did not appeal the 10 
percent rating then assigned.  He subsequently filed a July 
1999 claim for an increased rating for his low back disorder.  
The claim was granted and the rating was increased to 20 
percent, effective  July 27, 1999 (the date of the claim).  
The veteran filed a notice of disagreement (NOD) with this 
rating in April 2000, and, in an October 2000 rating 
decision, the RO increased the rating to 40 percent, 
effective June 1, 1999 (the date of a VA treatment record 
received within a year of the date of the claim).  In August 
2000, the veteran testified during a hearing before RO 
personnel; a transcript of that hearing is of record.

Then, in a January 2001 statement in support of claim (via a 
VA Form 21-4138), the veteran stated that he wished to 
withdraw his appeal from the claim for an increased rating 
for lumbosacral strain with degenerative disc and joint 
disease and stated that he was satisfied with the RO's rating 
decision.  The statement incorrectly identified the date of 
the decision as August 23, 2000 (which was actually the date 
of the RO hearing).  

However,  three months later, in April 2001, the veteran 
filed a statement indicating  that he wanted a higher rating 
for his low back disability.  The RO denied the claim in 
December 2001, the veteran filed a NOD in August 2002, and 
the RO issued a statement of the case (SOC) in May 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeals) 
in June 2003.  

In February 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC.  In 
April 2006, the AMC increased the rating to 60 percent, 
effective April 23, 1999 ( the date of a VA treatment record 
that established a particular neurological manifestation of 
his diseased disc).  However, because higher ratings are 
potentially available for the veteran's disability, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, a claim for increase (as characterized on  
title page) remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of this claim is warranted, even though such will, 
regrettably, further delay an appellate decision on the claim 
on appeal.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

After the veteran filed his July 1999 claim, the RO sent him 
a January 2000 letter.  That letter explained what the 
veteran had to submit to make his claim "well-grounded," 
under pre-VCAA law.  The letter explained only the 
requirements for establishing entitlement to service 
connection, and not how to establish entitlement to an 
increased rating.  After enactment of the VCAA, the RO sent 
the veteran an August 2001 letter as to VA's new duties under 
this law, but the letter specifically referred to the 
veteran's claims for service connection for bilateral knee 
disabilities and migraine headaches and not his claim for an 
increased rating for his back disability.  The letter did 
state, "The evidence must establish that your service 
connected condition is worse.  Please identify any evidence 
that would show this," but the letter did not at any point 
identify the service-connected condition to which it 
referred.  Subsequently, the AMC provided information 
regarding disability ratings and effective dates, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), in its April 2006 SSOC and May 2006 letter 
notifying the veteran of the increased rating granted for his 
back disability.  The AMC also stated in the May 2006 letter, 
"If you have any information or evidence that you have not 
previously told us about or given to us, and that information 
concerns the level of your disability or when it began, 
please tell us or give us that evidence now."

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Here, VA did not comply with the 
second or third elements of VCAA notification, because it did 
not explain the respective responsibilities of VA and the 
veteran in obtaining additional evidence in support of his 
claim for an increased rating for his back disability.  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(VCAA requires that that VA notify a claimant what evidence, 
if any, will be obtained by him and what evidence will be 
retrieved by VA).  To the extent that this information was 
provided in the May 2003 SOC by inclusion of the text of VCAA 
implementing regulation 38 C.F.R. § 3.159, or otherwise 
provided in the rating decision or SSOC, such notification 
was insufficient to comply with the VCAA.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

On these facts, and to ensure that all due process 
requirements are met, the RO must issue a corrective, VCAA-
compliant notice giving the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also explain the respective responsibilities of VA and the 
veteran in obtaining additional Federal and non-Federal 
evidence in support of his claim.  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a corrective, VCAA-
compliant letter requests that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for increase on 
appeal that is not currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit as well as the 
type of evidence that it is VA's 
responsibility to obtain.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any further notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim for increase on appeal, considering 
the claim in light of all pertinent 
evidence and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional 
evidence associated with the claim and 
additional legal authority considered, 
along with clear reasons and bases for 
all determinations, and afford  them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


